—In an action for a divorce and ancillary relief, the plaintiff appeals on the ground of inadequacy from so much of a judgment of the Supreme Court, Dutchess County (Hillery, J.), dated January 3, 1996, as, upon a determination that the plaintiff’s reasonable counsel fees were $30,000 and, that the defendant should pay only one-third of that fee, failed to grant her request for counsel fees in the full amount of $44,118.50. The plaintiff’s notice of appeal from the order dated May 16, 1994, is deemed a premature notice of appeal from the judgment (CPLR 5520 [c]).
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in its determination of the plaintiff’s reasonable attorney’s fees (see, Levine v Levine, 179 AD2d 625; Reid v Reid, 166 AD2d 811; Shrauger v Shrauger, 146 AD2d 955), or in its determination that the defendant would only be responsible for one-third of these fees (see, Domestic Relations Law § 237 [d]; DeCabrera v Carbrea-Rosete, 70 NY2d 879; Kavanakudiyil v Kavanakudiyil, 203 AD2d 250; Ginsberg v Ginsberg, 164 AD2d 906).
The plaintiff’s remaining contentions are without merit. Rosenblatt, J. P., Ritter, Hart and Krausman, JJ., concur.